                                                                       Case 2:17-cv-01106-GMN-BNW Document 70
                                                                                                           69 Filed 04/27/20
                                                                                                                    04/24/20 Page 1 of 2




                                                            1    ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                            7    Email: natalie.winslow@akerman.com
                                                                 Email: rex.garner@akerman.com
                                                            8
                                                                 Attorneys for Bank of America, N.A.
                                                            9
                                                                                              UNITED STATES DISTRICT COURT
                                                            10
                                                                                                       DISTRICT OF NEVADA
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                      LAS VEGAS, NEVADA 89134




                                                            12    BANK OF AMERICA, N.A.,                             Case No.: 2:17-cv-01106-GMN-BNW
AKERMAN LLP




                                                            13                                  Plaintiff,
                                                                                                                     MOTION TO REMOVE ATTORNEY
                                                            14    vs.                                                FROM ELECTRONIC SERVICE LIST

                                                            15    SALV LLC, KEVIN MONINGER, AMELITA
                                                                  MONINGER, VILLA DEL ORO OWNERS
                                                            16    ASSOCIATION,      ASSET   RECOVERY
                                                                  SERVICES, DOE INDIVIDUALS       I-X,
                                                            17    inclusive, and ROE CORPORATIONS I-X,
                                                                  inclusive,
                                                            18
                                                                                                Defendants.
                                                            19

                                                            20   TO:       ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                            21             PLEASE TAKE NOTICE that Bank of America, N.A. provides notice that Tenesa S. Powell,
                                                            22   Esq. is no longer associated with the law firm of Akerman LLP.
                                                            23   ///
                                                            24   ///
                                                            25   ///
                                                            26   ///
                                                            27   ///
                                                            28   ///
                                                                   Case 2:17-cv-01106-GMN-BNW Document 70
                                                                                                       69 Filed 04/27/20
                                                                                                                04/24/20 Page 2 of 2




                                                            1           Akerman LLP continues to serve as counsel for Bank of America, N.A. in this action. All

                                                            2    items, including, but not limited to, pleadings, papers, correspondence, documents and future notices

                                                            3    in this action should continue to be directed to Ariel E. Stern, Esq., Natalie L. Winslow, Esq. and Rex

                                                            4    D. Garner, Esq.

                                                            5           DATED: April 24, 2020.

                                                            6                                                         AKERMAN LLP

                                                            7                                                         /s/ Rex D. Garner
                                                                                                                      ARIEL E. STERN, ESQ.
                                                            8                                                         Nevada Bar No. 8276
                                                                                                                      NATALIE L. WINSLOW, ESQ.
                                                            9                                                         Nevada Bar No. 12125
                                                                                                                      REX D. GARNER, ESQ.
                                                            10                                                        Nevada Bar No. 9401
                                                                                                                      1635 Village Center Circle, Suite 200
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                        Las Vegas, NV 89134
                      LAS VEGAS, NEVADA 89134




                                                            12                                                        Attorneys for Bank of America, N.A.
AKERMAN LLP




                                                            13

                                                            14

                                                            15                                          COURT APPROVAL

                                                            16          IT IS SO ORDERED.

                                                            17

                                                            18                4/27/2020
                                                                        Date:______________

                                                            19                                                        ___________________________________

                                                            20                                                        UNITED STATES MAGISTRATE JUDGE
                                                                                                                      Case No.: 2:17-cv-01106-GMN-BNW
                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28

                                                                                                                 2
